Citation Nr: 1233537	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with insomnia and alcoholism prior to May 7, 2011.

9.  Entitlement to an evaluation in excess of 50 percent for PTSD with insomnia and alcoholism from May 7, 2011.

10.  Entitlement to an increased rating for gunshot wound of the right shoulder and upper arm, currently evaluated as 30 percent disabling.

11.  Entitlement to an effective date earlier than May 7, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date earlier than May 7, 2011, for the establishment of basic eligibility for Dependent's Educational Assistance (DEA) under Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, July 2009, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Des Moines, Iowa, and St. Louis, Missouri.

In November 2008, the Veteran requested a hearing before the Board.  In December 2008, the Veteran's representative indicated that the Veteran wished to cancel his hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The decision below addresses the Veteran's claims of service connection for headaches, a neck disability, and a right arm disability, the PTSD rating issues, and the effective date issues.  The service connection claims pertaining to the knees and ankles, and the gunshot wound rating issue are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran has headaches that are as likely as not caused by service-connected disabilities.

2.  The Veteran has degenerative disc disease of the cervical spine that is as likely as not caused by service-connected disabilities.

3.  The Veteran has right carpal tunnel syndrome that is as likely as not caused by service-connected disabilities.

4.  Since August 22, 2006, the Veteran's service-connected PTSD with insomnia and alcoholism has been manifested by symptoms that have as likely as not resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

5.  The Veteran filed a claim for an increased rating for service-connected PTSD with insomnia and alcoholism on August 22, 2006; the criteria for a TDIU were met at that time.

6.  The Veteran filed a claim for an increased rating for service-connected PTSD with insomnia and alcoholism on August 22, 2006; the criteria for basic eligibility for DEA under Title 38, United States Code, Chapter 35, were met at that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  The criteria for service connection for degenerative disc disease of the cervical spine on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

3.  The criteria for service connection for right carpal tunnel syndrome on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

4.  The criteria for a 70 percent rating (but not higher) for service-connected PTSD with insomnia and alcoholism have been met effective August 22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

5.  An effective date of August 22, 2006, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

6.  An effective date of August 22, 2006, for the establishment of basic eligibility for DEA under Title 38, United States Code, Chapter 35, is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of part of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished as to the Veteran's claims of service connection for headaches, a neck disability, and a right arm disability, the PTSD rating issues, and the effective date issues.  Through September 2006, March 2009, and November 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The September 2006 letter told the Veteran that the evidence must show that his PTSD had increased in severity or gotten worse.  The March 2009 letter informed the Veteran of how to substantiate his three service connection claims, including on a secondary basis.  The November 2011 letter pertained to the TDIU claim.  Each letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event for the TDIU and DEA issues, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that the September 2006, March 2009, and November 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities and as to his unemployability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska.  Records from private treatment providers identified by the Veteran have also been obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the service connection claims, particularly concerning the origin of the Veteran's headaches, neck disability, and right arm disability.  The reports also contain sufficient evidence by which to evaluate the Veteran's PTSD with insomnia and alcoholism in the context of the rating criteria, and evidence regarding whether the Veteran is unemployable.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

For the headaches, neck disability, and right arm disability claims, the Veteran has solely contended that service connection is warranted on a secondary basis.  In a December 2008 statement, he asserted that the three conditions may each be due to his service-connected gunshot wound of the right shoulder and upper arm, for which he was awarded service connection in May 1970.

Post-service medical records do not reflect regular treatment for these three claimed conditions.  A VA compensation examination was conducted in May 2009 to identify the conditions and to address their etiology.  The diagnoses were headaches, degenerative disc disease of the cervical spine, and right carpal tunnel syndrome.

As to the possibility of a relationship between the three disabilities and the service-connected gunshot wound of the right shoulder and upper arm, the examiner gave the opinion that the etiology of the Veteran's headaches, neck condition, and numbness in the arm and fingers is most likely multifactorial.  It was noted that the Veteran also had a history of alcohol dependence, many psychiatric issues, coronary artery disease, and hypertension.  The examiner stated that the three disabilities are less likely than not due to the service-connected right shoulder condition or aggravated by it.  The rationale was that the Veteran did not have any degenerative joint disease in his right shoulder in 2007 and that he does not have any nerve impingement or bulging disc from his cervical spine or right shoulder on EMG (electromyogram) findings.  The examiner also indicated that the Veteran only has mild carpal tunnel, he is right handed, and he reported that he has had this numbness for 30 years, yet there is no documented reports of any issues.  Therefore, the examiner concluded that the Veteran's current conditions are more likely due to the aging process and multifactorial conditions (including psychiatric issues) as his right shoulder condition is less likely the causative or aggravating agent for his cervical spine condition, right carpal tunnel, and headache conditions.

The May 2009 VA examiner's opinion tends to reflect that there is no link, either by causation or by aggravation, between the Veteran's three claimed disabilities and his service-connected gunshot wound of the right shoulder and upper arm.  Instead, the examiner attributed the three disabilities to varying causes-a portion to the aging process and a portion to other disabilities, which apparently includes the Veteran's history of alcohol dependence, psychiatric issues, coronary artery disease, and hypertension.  Significantly, other than hypertension, the Veteran has been awarded service connection for those listed conditions-PTSD with insomnia and alcoholism, and coronary artery disease.  Thus, although he has contended service connection is warranted on a secondary basis due to his service-connected gunshot wound of the right shoulder an upper arm, the evidence raises the theory that the three claimed disabilities are actually related to other service-connected disabilities. 

Although the aging process may have contributed to the three claimed disabilities, the May 2009 VA examiner also determined that they were, at least in part, caused by multiple conditions, three of which are service-connected conditions.   In consideration of the evidence of record, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has headaches, degenerative disc disease of the cervical spine, and right carpal tunnel syndrome that are each as likely as not caused by service-connected disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of these findings, the Board concludes that service connection is warranted for headaches, degenerative disc disease of the cervical spine, and right carpal tunnel syndrome on a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).

III. Ratings

The Veteran was granted service connection for PTSD in October 2003.  A 30 percent disability rating was awarded effective August 25, 2003.  He filed a claim for an increased rating in August 2006.  The September 2007 rating decision added insomnia and alcoholism to the Veteran's service-connected psychiatric disorder, but entitlement to a higher rating was denied at that time.  Subsequently, after the Veteran appealed for a higher rating, the RO increased the rating in October 2011 to 50 percent, effective May 7, 2011.  In November 2008, the Veteran contended that at least a 70 percent rating is warranted for his PTSD.  In January 2012, the Veteran's representative argued that a rating in excess of 30 percent is warranted for the entire rating period on appeal, and not just since the current effective date of the 50 percent rating.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As detailed in the opening of this section, a staged rating has been established by the RO.

The Veteran's service-connected PTSD with insomnia and alcoholism has been evaluated under Diagnostic Code 9411 for PTSD.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2011).

A review of the evidence of record relevant to the rating periods on appeal reveals that the Veteran was receiving regular treatment for psychiatric problems at the Omaha VAMC in 2006.  From October 2006 to June 2007, he received diagnoses of PTSD, major depressive disorder, and alcohol dependence in partial remission.  During this time period, the Veteran was assigned Global Assessment of Functioning (GAF) scores ranging from 50 to 65.  GAF scores represent the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Records from this time period show that the Veteran exhibited symptoms of nightmares, flashbacks, depression, anxiety, suspiciousness, hypervigilance, isolation, difficulty concentrating, sleep disturbance, hopelessness, constricted affect, and slightly limited judgment.  Notably, an October 2006 entry reflects that he experienced auditory hallucinations and suicidal ideation, which were characterized as psychotic features.

In June 2007, the Veteran underwent VA psychiatric examination.  The examiner reviewed the claims file and noted an accurate medical history.  As far as relationships, the Veteran had been divorced since 1976 and had three adult children, one of whom lived with him.  He had some family support but his social life was moderately constricted.  Mental status examination revealed a moderately tense affect, anxious mood, and sleep impairment.  Other PTSD-related symptoms included intrusive thoughts, recurrent distressing dreams, avoidance of activities, diminished interest in activities, hypervigilance, flashbacks, isolation, irritability, and difficulty concentrating.  It was noted that the Veteran was retired from the United States Postal Service (USPS) where he had worked for over 30 years.  The examiner stated that PTSD did not cause the Veteran impairment in his ability to complete his post office career.  Axis I diagnoses of chronic PTSD and alcohol abuse that was not active were provided.  The Veteran's GAF score was 57.  In characterizing the severity of the Veteran's psychiatric problems, the examiner indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

From July 2007 to October 2007, the Veteran continued to receive regular treatment at the Omaha VAMC.  GAF scores ranged from 55 to 65 and he exhibited similar types of symptoms.

The Veteran submitted a psychological evaluation, dated in October 2007, from a private psychologist, W.J.A.  Although there is no indication that the claims file was available for review, Dr. W.J.A. noted an accurate medical history.  Reported symptoms included intrusive thoughts, nightmares, flashbacks, thought avoidance, insomnia, irritability, anger, hypervigilance, guilty, concentration problems, suicidal ideation, and a past history of panic attacks.  Examination revealed below normal impulse control, circumstantial speech, suicidal ideation, below normal concentration, below normal memory, and below normal insight and judgment.  After conducting psychological testing, Dr. W.J.A. provided diagnoses of PTSD, depressive disorder, not otherwise specified, and alcohol dependence, in full remission.  Dr. W.J.A. assigned a GAF score of 42 and characterized the Veteran's psychiatric symptoms as severe.

In September 2008, the Veteran underwent additional VA psychiatric examination in connection with the claim.  The examiner reviewed the claims file and noted an accurate medical history.  It was noted that the Veteran had no marital relationship.  Although he had regular contact with his children, he did not regularly visit any other people.  Symptoms noted on examination were blunted affect, depressed mood, and suicidal ideation.  PTSD-related symptoms included recurrent and intrusive distressing recollections, diminished interest in activities, difficulty sleeping, difficulty concentrating, nightmares, and social isolation.  The examiner diagnosed the Veteran with chronic PTSD and alcohol dependence.  A GAF score of 58 was assigned.  The examiner summarized that the Veteran had limited interpersonal relationships and that he had retired from the USPS by choice.  The level of severity of the Veteran's psychiatric problems was considered the same as during the June 2007 VA examination-occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

Subsequently, it appears that the Veteran continued to receive regular psychiatric treatment at the Omaha VAMC.  An April 2011 record did not list any abnormal symptoms.  The Veteran continued to have a diagnosis of PTSD and a GAF score of 60 was assigned at that time.

The same VA examiner who conducted the September 2008 VA psychiatric examination conducted another VA psychiatric examination in May 2011.  The claims file was reviewed again by the examiner and he noted an accurate medical history.  It was noted that the Veteran's family relationships again pertained to his children.  Also, he socialized with other veterans on a regular basis.  Symptoms included depressed mood, recurrent and intrusive thoughts, isolation, difficulty sleeping, difficulty concentrating, and alcohol use.  The examiner indicated that the frequency of the symptoms was unchanged from the previous examination.  The diagnoses were chronic PTSD and alcohol dependence.  A GAF score of 60 was assigned.  The examiner characterized the effects of the disability as reduced reliability and productivity due to PTSD symptoms.  In December 2011, the same VA examiner gave the opinion that the Veteran's PTSD and other mental conditions would at least as likely as not affect his ability to seek and maintain gainful employment.

This evidence contains somewhat conflicting information regarding the severity of the Veteran's service-connected PTSD with insomnia and alcoholism.  For instance, the Veteran's GAF score has ranged from 42 to 65 during the rating periods on appeal and the score has fluctuated even during short time periods.  According to DSM-IV, GAF scores from 61 to 70 generally equate to mild symptoms, GAF scores from 51 to 60 generally equate to moderate symptoms, and GAF scores from 41 to 50 generally equate to serious symptoms.  Thus, there is some discrepancy in how severe the Veteran's psychiatric disorder is based on the documented GAF scores.

The three comprehensive VA examination reports and the comprehensive evaluation from Dr. W.J.A. also reflect varying levels of severity.  The June 2007 and September 2008 VA examiners utilized the language consistent with a 30 percent disability rating.  The May 2011 VA examiner characterized the disability with the language set forth in the rating criteria for a 50 percent rating.  Lastly, Dr. W.J.A. essentially indicated that the psychiatric disorder was severe in nature.

In light of the varying levels of severity contained in the evidence, the Board finds probative that the Veteran has exhibited symptoms that are examples of symptomatology set forth in the rating criteria for a 70 percent rating.  Although the symptoms listed in Diagnostic Code 9411 are merely examples and not intended to be exhaustive, see Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002), the fact that the Veteran has experienced some of the listed symptoms can be evidence in favor of the claim.  Significantly, Dr. W.L.A. noted that the Veteran had suicidal ideation.  This was not just a one-time occurrence, as suicidal ideation was also noted in multiple VA treatment records.  Moreover, Dr. W.L.A. indicated that the Veteran had below normal impulse control and the October 2006 VA record indicated that there were some psychotic symptoms present.  Furthermore, the evidence shows that the Veteran almost has an inability to establish and maintain effective relationships.  Other than his children, there has been no apparent effective relationship.

Thus, in consideration of the evidence, the Board finds that the Veteran's service-connected PTSD with insomnia and alcoholism has more closely approximated the criteria for a 70 percent rating for the entire rating period on appeal (for both stages of the staged rating).  See 38 C.F.R. § 4.7.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  To be sure, the evidence does not show proof of this level of severity at all times, but when reasonable doubt is resolved in the Veteran's favor, the Board finds that there has as likely as not been occupational and social impairment with deficiencies in most areas for the entire period relevant to the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In light of this finding, the Board concludes that a 70 percent rating is warranted for service-connected PTSD with insomnia and alcoholism effective since the date of his claim on August 22, 2006.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  This level of disability was not factually ascertainable prior to this date.

Although a 70 percent rating is warranted for PTSD with insomnia and alcoholism, an even higher rating is not warranted.  The evidence has not shown that the disability has resulted in total occupational and social impairment during the rating period on appeal.  Even Dr. W.L.A., whose report reflected the most severe impairment, characterized the PTSD as severe and not total.  Notably, the VA examiners determined that the Veteran's PTSD did not cause impairment in completing his career as the Veteran worked for over 30 years prior to retirement.  Also, while the Veteran generally has an inability to maintain relationships, he nevertheless still has had a relationship with his children.  The types of symptoms that are examples of a total disability rating have not been shown by the evidence.  Auditory hallucinations were noted on one instance, but this has not been persistently shown in the other evidence.  Therefore, a total (100 percent) rating is not warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD with insomnia and alcoholism has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

IV. Effective Dates

Generally, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In November 2011, the Veteran submitted an application for increased compensation based on unemployability.  He listed PTSD, tinnitus, gunshot wound, and ischemic heart disease as the disabilities that prevented him from securing or following any substantially gainful occupation.  The Veteran noted that he had worked for the USPS as a clerk from February 1975 to February 2006.  He also noted that he had completed high school and had two years of a college education.

In the February 2012 rating decision, the RO granted a TDIU.  The RO noted that the Veteran met the schedular requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).  Additionally, the RO determined that it was reasonable to conclude that the Veteran's service-connected disabilities made the Veteran incapable of gainful employment from these disabilities alone, regardless of his age.  The service-connected disabilities were PTSD with insomnia and alcoholism, gunshot wound of the right shoulder and upper arm, coronary artery disease, tinnitus, malaria, a right shoulder scar, and erectile dysfunction.

At that time, the RO also determined that the Veteran was entitled to basic eligibility for DEA under Title 38, United States Code, Chapter 35, because he was discharged from service under conditions other than dishonorable and he had a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).

The RO initially set the effective date for both awards as of November 17, 2011-the date the application for TDIU was received.  In May 2012, after the Veteran appealed for an earlier effective date, the RO assigned an effective date for both awards as of May 7, 2011.  The RO noted that entitlement to TDIU is considered as part of a claim for an increased evaluation-in this case, the claim for an increased rating for PTSD.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009) (holding that there is no freestanding claim for TDIU as the matter is a component of the appeal for a higher rating).  The RO determined that May 7, 2011 was the earliest date that the minimum schedular requirements were met for TDIU.  See 38 C.F.R. § 4.16(a).

The Board notes that the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  These provisions apply to a TDIU as it is part and parcel of a claim for increased compensation.

As detailed in the previous section, the Board has found that a 70 percent rating is warranted for PTSD with insomnia and alcoholism effective August 22, 2006.  Thus, the Veteran met the minimum schedular requirements for a TDIU as of that date rather than May 7, 2011.  Because all of the other service-connected disabilities (other than erectile dysfunction) and their associated ratings were in effect as of August 22, 2006, it is reasonable to find that the Veteran was precluded from securing or following substantially gainful employment as a result of those disabilities at that time.  Because August 22, 2006 is the effective date of the 70 percent award for PTSD, and because this is the date entitlement arose for a TDIU, the Board concludes that an earlier effective date is warranted for the award of a TDIU-August 22, 2006.

Likewise, because a permanent and total service-connected disability is now evident as of August 22, 2006, this date is the appropriate effective date for entitlement to basic eligibility for DEA under Title 38, United States Code, Chapter 35.  The appeal of both of these issues is granted to this extent.


ORDER

Service connection for headaches as secondary to service-connected disabilities is granted.

Service connection for degenerative disc disease of the cervical spine as secondary to service-connected disabilities is granted.

Service connection for right carpal tunnel syndrome as secondary to service-connected disabilities is granted.

A 70 percent rating (but not higher) for PTSD with insomnia and alcoholism is granted effective August 22, 2006, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an effective date of August 22, 2006, for the award of a TDIU rating, is granted, subject to laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of August 22, 2006, for the establishment of basic eligibility for Dependent's Educational Assistance under Title 38, United States Code, Chapter 35, is granted.


REMAND

The Board finds it necessary to remand the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.  

In regards to the claims of service connection for a right knee disability, a left knee disability, a right ankle disability, and a left ankle disability, the Veteran contends that he has disabilities affecting these joints as a result of his active military service.  Specifically, he states that he injured his knees and ankles during multiple jumps from helicopters while he was serving in the Republic of Vietnam.  The Veteran maintains that repetitive jumps from a height of 8 to 10 feet caused his current problems.  Thus, he contends that service connection is warranted for these four disabilities.

As noted in the decision above, service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The Veteran's service treatment records do not contain any reference to injuries from helicopter jumps or treatment for problems with the knees or ankles.  However, a DD-214 documents that his military occupational specialty was Light Weapons Infantryman and that he was awarded the Combat Infantryman Badge and Purple Heart.  Additionally, the service treatment records reflect that he was assigned to B Company, 5/7 Cavalry, 1st Cavalry Division, and that he sustained a gunshot wound to the right shoulder in a firefight near Tam Ky, Vietnam.  This evidence shows that the Veteran participated in combat with the enemy.  His stated injuries to the knees and ankles from multiple helicopter jumps are consistent with the circumstances, conditions, or hardships of such combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the evidence establishes the existence of an in-service injury for these four service connection claims.

The post-service treatment records do not reflect regular treatment for knee or ankle problems.  VA treatment records in 2008 and 2009 do show complaints of knee pain.  A VA compensation examination was conducted in December 2011.  At that time, the Veteran was diagnosed with bilateral knee strain and bilateral ankle strain.  Therefore, the current disability element of the claims is met.

The issue becomes whether the Veteran's current disabilities are attributable to the in-service helicopter jump injuries.  The VA examiner who conducted the December 2011 examination provided an opinion that the disabilities of the knees and ankles are less likely due to helicopter jumps.  The primary explanation was that the Veteran did not seek treatment or care for his knee or ankles over the 40 years since the injuries.  The examiner imagined that one would seek at least some health care for the problems if they were so painful.

Although the December 2011 VA examiner provided an opinion on the matter, the Board does not find the opinion persuasive or wholly adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  The examiner appeared to rest his opinion solely on the lack of a continuity of treatment between the time of the in-service injuries and the Veteran's current complaints.  However, the Court has emphasized that "symptoms, not treatment, are the essence of continuity of symptomatology."  See Barr, 21 Vet. App. at 308 (citing Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Moreover, the examiner did not point to any other cause for the Veteran's current bilateral knee and ankle strains.  In view of this evidence, the Board finds that the four claims should be remanded to allow for the AOJ to schedule the Veteran for another VA examination of his knees and ankles.  In addition to a physical examination, a medical etiological opinion should be provided that addresses whether the Veteran has any current knee or ankle disability that had its clinical onset during, or is otherwise related to, his active military service.

With respect to the remaining claim for an increased rating for gunshot wound of the right shoulder and upper arm, the disability has been historically evaluated under Diagnostic Code 5303 for impairment to Muscle Group III.  See 38 C.F.R. § 4.73 (Diagnostic Code 5303) (2011).  This has been so since service connection was awarded in a May 1970 rating decision.  The function of Muscle Group III is elevation and abduction of the arm to level of shoulder and to act with muscles in Muscle Group II in forward and backward swing of the arm.  Id.

Despite multiple reevaluations and examinations, the injured muscle group was never expressly identified until a May 2011 VA examination.  At that time, the examiner indicated that the gunshot wound injury appeared to actually involve Muscle Groups I and II.  The function of Muscle Group I is upward rotation of the scapula and elevation of the arm above shoulder level.  See 38 C.F.R. § 4.73 (Diagnostic Code 5301).  The function of Muscle Group II is depression of the arm from vertical overhead to hanging at side, downward rotation of the scapula, and to act with muscles in Muscle Group III in forward and backward swing of the arm.  See 38 C.F.R. § 4.73 (Diagnostic Code 5302).  Notably, Muscle Groups IV, V, and VI also provide function to the shoulder girdle or arm.  See 38 C.F.R. § 4.55(b) (2011).  See also 38 C.F.R. § 4.73 (Diagnostic Codes 5304, 5305, and 5306).

Given that the Veteran's gunshot wound of the right shoulder and upper arm has been evaluated for over 40 years as an injury to Muscle Group III, but that the injury may actually affect another muscle group or groups, and that there are six muscle groups that affect the shoulder and arm, the Board finds that the claim should be remanded to allow for the AOJ to schedule another VA examination in connection with this claim.  In addition to addressing the current severity of the service-connected disability, the prospective examiner should take care to identify the specific muscle group or groups that are affected.

It appears that the Veteran continues to receive regular treatment at the Omaha VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since October 2011) from the Omaha VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination of his knees and ankles.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's current right knee, left knee, right ankle, and left ankle conditions.  For each disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, his active military service.

The examiner must consider that in-service injuries from helicopter jumps during combat service have been established.  Consideration must also be given to any lay statements regarding the continuity of symptoms since service (as opposed solely to the amount of treatment since service).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected gunshot wound of the right shoulder and upper arm.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must specifically identify which muscle group or muscle groups are affected by the injury.  The examiner must identify all residuals attributable to the gunshot wound of the right shoulder and upper arm.

The examiner should note the range of motion measurements for the right shoulder and any other affected joint.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during any flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiners are asked to describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


